DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, the claim was amended to recite that the first property (of the fibers and matrix precursor) is strength, and a second property (of the differential melt property) is damping, decreased density, and elasticity.  This amendment changes the meaning of the claim in a way that makes the claim indefinite.  
Previously the claim required each of the two materials (fibers and matrix precursor and differential-melt polymer) to provide a property, and the two properties were required to differ.  The amendment now requires the first property (of the fibers and matrix precursor) to be strength, and the second property (of the differential melt property) to be damping, density, and elasticity.  Of course it will inherently always be the case that strength differs from damping, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 10-11, 14, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bigg (Stamping of Thermoplastic Matrix Composites, Polymer Composites, Vol. 10, No. 4 (August 1989), pp. 261-268) in view of Cogswell (US 5,066,536).
As to claim 1, Bigg teaches forming a layup from preforms including fibers and a thermoplastic matrix precursor (page 262), subjecting the layup to heat and pressure to melt the matrix precursor, and cooling the melted matrix precursor to form the article (pages 263-264).  The Bigg thermoplastic matrix precursor inherently has properties including strength, damping, density, and elasticity.
Bigg is silent to the differential-melt polymer, and the differential having a different thermal or rheological property.
However, Cogswell teaches a structural thermoplastic composite material comprising an adherent thermoformable polymer that has a melting point at least 10 C below the structural thermoplastic composite material.  In the combination with Bigg, Cogswell would provide a differential-melt polymer to the Bigg molding process resulting in two materials having different thermal and rheological properties.  Since Bigg already melts the matrix of the thermoplastic 
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the adherent thermoformable polymer layer of Cogswell into Bigg to provide the desirable improvement that the laminate structure is particularly useful for producing an article having a tolerance to damage (3:9-13).
As to claim 3, in the combination, the Bigg compression molding process is performed quickly (page 265) which would limit intermixing between the Cogswell adherent thermoformable polymer and the Bigg material.  Additionally, since Cogswell teaches that an interface is provided between the layers (6:20-23), the article obviously has a heterogeneous composition.  As to claim 4, it would have been obvious that at the processing temperatures of the Bigg compression molding process that the adherent thermoformable polymer of Cogswell would have a lower viscosity than the matrix precursor.  As to claim 7 and 10-11, since Cogswell teaches that an interface is provided between the layers (6:20-23), the materials are obviously incompatible and immiscible including in their cooled state.  Since the adherent thermoformable polymer of Cogswell forms an interface, some areas would inherently be substantially free of matrix and others would inherently be substantially free of adherent thermoformable polymer. 
As to claim 14, Bigg teaches forming a layup from preforms including a thermoplastic matrix (page 262), subjecting the layup to heat and pressure to melt the matrix precursor, and cooling the melted matrix precursor to form the article (pages 263-264).

However, Cogswell teaches a structural thermoplastic composite material comprising an adherent thermoformable polymer that has a melting point at least 10 C applied to the surface of a structural thermoplastic composite material, and therefore has a differing thermal property.  Since Cogswell also teaches a wide range of thermoplastic polymers, it would obviously be the case that at least some of them differ in rheological properties also.  Cogswell also teaches that “additional films of the polymer used in the adherent layer” can be used interposed between the components to be joined (6:23-27), which suggests that the adherent layer can be provided on both faces (below uppermost and above a lowermost layer of the composite), and providing the Cogswell film to both surfaces constitutes an obvious duplication of parts.  Since Bigg already melts the matrix of the thermoplastic matrix, it would obviously also melt the adherent thermoformable polymer of Cogswell when applied to the surface of the layers of the Bigg composite.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the adherent thermoformable polymer layer of Cogswell into Bigg to provide the desirable improvement that the laminate structure is particularly useful for producing an article having a tolerance to damage (3:9-13).
As to claim 17, since Cogswell teaches that an interface is provided between the layers (6:20-23), the article obviously has a heterogeneous composition with no mixing.  As to claim 18, Cogswell teaches plies/layers of composite materials with adherent thermoformable polymer (Example 1).
As to claim 24, Bigg teaches forming a layup from preforms including a thermoplastic matrix (page 262), subjecting the layup to heat and pressure to melt the matrix precursor and stamping in a mold cavity having the desired shape of the finished part, and cooling the melted matrix precursor to form the article (pages 263-264).
Bigg is silent to the differential-melt polymer having a different thermal and rheological property.
However, Cogswell teaches a structural thermoplastic composite material comprising an adherent thermoformable polymer that has a melting point at least 10 C below the structural thermoplastic composite material.  In the combination, Cogswell provides a differential-melt polymer to the Bigg molding process that would have a different thermal property.  Since Cogswell also teaches a wide range of thermoplastic polymers, it would obviously be the case that at least some of them differ in rheological properties also.  In the combination, since Bigg already melts the matrix of the thermoplastic matrix, it would obviously also melt the lower melting adherent thermoformable polymer of Cogswell.
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the adherent thermoformable polymer layer of Cogswell into Bigg to provide the desirable improvement that the laminate structure is particularly useful for producing an article having a tolerance to damage (3:9-13).

Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bigg (Stamping of Thermoplastic Matrix Composites, Polymer Composites, Vol. 10, No. 4 (August 1989), pp. 261-268) in view of Cogswell (US 5,066,536), and further in view of Goto .
As to claims 8 and 19, Bigg and Cogswell are silent to the second polymer that is an elastomer.  However, Goto teaches a thermoplastic polyurethane interpreted to be an elastomer (1:40-50).  It would have been prima facie obvious to incorporate the Goto thermoplastic polyurethane adhesive into the modified Bigg process as the adherent thermoformable polymer because Bigg provides a composite material in the form of a film, tape, or containing filaments, and Goto specifically suggests the TPU adhesive as an excellent adhesive for these specific configurations (1:47-50).  As to claims 9 and 20, since the Goto adhesive is referred to as a “hot-melt” adhesive (see also 1:36), it would have obviously had a melt temperature below the PEEK and other high temperature matrix materials used by Bigg (see Table 1).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bigg (Stamping of Thermoplastic Matrix Composites, Polymer Composites, Vol. 10, No. 4 (August 1989), pp. 261-268) in view of Cogswell (US 5,066,536) and Goto (US 3,686,146).  
As to claim 21, Bigg teaches forming a layup from preforms that are considered to be towpreg including a thermoplastic matrix (page 262), subjecting the layup to heat and pressure to melt the matrix precursor, and cooling the melted matrix precursor to form the article (pages 263-264).  Bigg teaches that the sheet composite part is stamped (meets compression molded) over a trapezoidal feature (Fig. 2).  Since the Bigg trapezoidal article has corners, the layup which formed the trapezoid would have necessarily had corners that differ in geometry from the flat edges.

Regarding (a), Cogswell teaches a structural thermoplastic composite material comprising an adherent thermoformable polymer that has a melting point at least 10 C below the structural thermoplastic composite material.  In the combination, Cogswell provides a differential-melt polymer to the Bigg molding process.  Since Bigg already melts the matrix of the thermoplastic matrix, it would obviously also melt the adherent thermoformable polymer of Cogswell.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the adherent thermoformable polymer layer of Cogswell into Bigg to provide the desirable improvement that the laminate structure is particularly useful for producing an article having a tolerance to damage (3:9-13).
Regarding (b), Goto teaches a thermoplastic polyurethane interpreted to be an elastomer (1:40-50).  It would have been prima facie obvious to incorporate the Goto thermoplastic polyurethane adhesive into the modified Bigg process as the adherent thermoformable polymer because Bigg provides a composite material in the form of a film, tape, or containing filaments, and Goto specifically suggests the TPU adhesive as an excellent adhesive for these specific configurations (1:47-50).  
As to claim 22, in the combination set forth above, Goto provides the elastomer.  Cogswell teaches an embodiment where the adherent thermoformable polymer constitutes about 9 vol.% of the stack (Example 1).  As to claim 23, since either Bigg’s or Cogswell’s process involves reinforced composites, all layup of the disclosed materials provides a fiber.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to correct the indefiniteness issue in claim 1 presented above.  There is no fair teaching or suggestion of the claimed viscosity differential in the prior art.

Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. The arguments appear to be on the following grounds:
(a) (pages 7-8) Cogswell provides no disclosure that its adherent layer should provide any different material characteristics than the first layer, i.e. Applicant seem to argue that the strength, damping, density, and elasticity of the Cogswell first layer and adherent layer are the same.  Applicant further argues that neither Biggs nor Cogswell disclose that the two different polymers impart the recited different mechanical properties
(b) (pages 8-9) Applicant argues that Cogswell only provides one adherent layer for bonding.
(c) (page 9) Biggs does not teach compression molding and would be incompatible with Cogswell because of a longer ramp-up and ramp-down time.
(d) (page 10) Goto’s thermoplastic polyurethane is not an elastomer as defined in this case.
 	(e) (page 11) Biggs’s trapezoidal part does not provide a geometry that differs from surrounding volumetric regions since each of the segments have the same volume.
	(f) (page 12) Cogswell does not provide a finished part
The arguments are not persuasive for the following reasons:
(a) First, there does not appear to be any evidence that all of the polymers disclosed in Cogswell for each of the two layers have the same properties.  While acknowledging that the burden is on the USPTO to provide evidentiary support for rejections, it seems likely beyond a preponderance that at least some combinations of matrix (Biggs) and adherent polymer (Cogswell) will provide different rheological and thermal properties as claimed.  Please note that the amendments directed to strength, damping, etc., cause confusion as to the meaning of the claim for the reasons described above.
(b) Even if it is true that Cogswell only specifically teaches one adherent layer for bonding, the whole point of the Cogswell reference is to provide adherent layers for bonding composite materials to one another.  Examples in Cogswell show that more than two layers can be bonded together, and doing so would seem to leave certain interfaces without adherent layers.  However, in view of the portion of Cogswell cited in the rejection and/or the caselaw reasoning that duplication of parts (in this case, adherent layers on all surfaces) is generally obvious, it seems obvious that one would provide adherent layers on both surfaces in the Biggs material to provide all of the benefits of the Cogswell adherent layer to both surfaces.
(c) The Examiner respectfully disagrees that stamping can be distinguished from compression molding even if Cogswell teaches a longer duration temperature ramping process.  Stamping compresses material and therefore inherently should be considered a compression molding process.
(d) It is noted that the specification defines “elastomer” as a material that has an amount of elongation that is at least 10 times greater than the matrix precursor.  This does not seem to refer to elongation at breakage, modulus of elasticity, or any set of testing conditions.  As a material property 
 	(e) The Examiner respectfully disagrees on this point.  First, it is important to note that it is the “layup” which has the feature introducing a geometry that differs from a geometry of surrounding volumetric regions.  Also, it seems that is not the volume that is claimed to differ between the regions – it is the geometry.  It seems clear that corners differ from edges in geometry, and that this is all that would be necessary to meet the claim.  Biggs clearly teaches parts that have corners and edges.  Additionally, although revision of the rejection does not appear to be necessary at this point, Applicant should also consider the several admitted prior art figures in the instant case that appear to show differing geometries of portions of the layup.
	(f) The Biggs part, as modified by the adherent polymer layers of Cogswell, is considered to be a finished part.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742